NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 11-50538

              Plaintiff - Appellee,              D.C. No. 3:10-cr-04786-JAH-1

  v.
                                                 MEMORANDUM *
FRANCISCO ALEJANDRO CARRILLO,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                           Submitted February 12, 2013 **
                               Pasadena, California

Before: GOODWIN, KLEINFELD, and SILVERMAN, Circuit Judges.

       Francisco Carrillo appeals his conviction for importing 59.6 kilograms of

marijuana in violation of 21 U.S.C. §§ 952 and 960. We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Carrillo argues that the district court violated his Sixth Amendment right to a

public trial by excluding his sister, Monica Lopez, and baby nephew from trial

after she testified for the defense. However, a defendant can forfeit a Sixth

Amendment claim by not promptly objecting or requesting that the individuals be

allowed to stay. United States v. Rivera, 682 F.3d 1223, 1232-34 (9th Cir. 2012).

Carrillo raised no objection when the district judge excluded Lopez and the infant

from the courtroom. Carrillo forfeited his claim by not promptly objecting or

asking that Lopez and her baby be allowed to stay. By the time, later in the day,

that Carrillo objected to the exclusion order, an order the district court modified in

response to the objection, Lopez had already left.

      Carrillo also claims that the district court abused its discretion by allowing a

mechanic to testify as an expert about the effect of the drug-filled containers

hidden in the tires on the truck’s performance. This claim fails because although

foundation for the mechanic’s opinions was arguable, foundation was not so

lacking as to make admission of the testimony an abuse of discretion. He had 36

years of experience as a mechanic, mounting and balancing tires and diagnosing

and repairing tire and balance problems with cars and Dodge Ram trucks.

Furthermore, the witness had personally inspected Carrillo’s truck and the drug

containers. The district court did not abuse its discretion in ruling that Carrillo’s


                                           2
objections went to the weight of the testimony, not its admissibility. See United

States v. Garcia, 7 F.3d 885, 889-90 (9th Cir. 1993).

      AFFIRMED.




                                          3